DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application #16/710,642, filed on 03/04/2022.
Claims 1-4, 6-8, 11-14, and 16-18 are now pending and have been examined.
Claims 5, 9-10, 15, and 19-20 have been cancelled by the applicant. 



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,295,323 (Application #16/710,649).


	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-8, 11-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claims 1 and 11 are directed to statutory subject matter.  Claim 1 claims a method, or process.  A process is a statutory category for patentability.  Claim 11 claims a system comprising two computing devices.  Therefore the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1 and 11 are directed to “clustering financial transactions into one or more clusters based on a time and location of transactions, determining whether one or more users experienced a same transaction event based on comparing respective transactions at a same merchant at approximately a same time, determining a connection between the one or more users based on the experienced transaction event, identifying an instance of bill splitting for the experienced transaction event based on a purchase amount for the experienced transaction event, wherein the instance of bill splitting is a transaction event including multiple users making a purchase for a same amount, at the same merchant, and at the same time, confirming the identified instance of bill splitting by comparing a transaction amount for the experienced transaction event and one or more transaction amounts for a plurality of other transaction events at the same merchant where the experienced transaction event occurred, wherein the same but unpopular amount indicates a higher likelihood of bill splitting, determining a connection strength for the connection based on a number of identified instances of bill splitting between the two or more users, generating a financial transaction-based social graph using data stored in the social graph table, querying the financial transaction-based social graph, determining an interest of the one or more users based on the connections and user data in the financial transaction-based social graph, and using the interest of the one or more users and the connections and user data in the financial transaction-based social graph for profiling the one or more users for a product offering.”  Therefore, the claims are determined to be directed to an abstract idea, namely a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally or using a pen and paper by a human operator with access to the transaction data.  The data is clustered based on time and location, which could easily be done mentally.  The determination of whether users experienced the same transaction event would simply be data correlation using the transaction data.  And, generating a social graph could be done mentally and written down on a paper using a writing instrument or inputted into a computer for storage.  When a merchant wanted to then send out an advertisement to customers of theirs that fit the particular interest profile that matched a product to be advertised, the social graph could be used to manually identify a group of users for a product to be offered.  This could be done mentally by evaluating the data and making a judgment.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.    
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the inputting over a network connection financial transaction data and the financial transaction data being received from a network accessible information service.  This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google. The examiner does not consider the receiving and providing of data a practical application.  The claims also recite the storing data that identifies the connection and connection strength between the users that experienced the same transaction event.  The “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also recite a computing device, or in the case of claim 11 two computing devices.  However, the computing devices are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).     
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the inputting over a network connection financial transaction data.   This step is considered “receiving and/or transmission of data over a network” is also listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  The claims also recite the storing data that identifies the connection and connection strength between the users that experienced the same transaction event.  The “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  The claims also recite a computing device, or in the case of claim 11 two computing devices.  However, the computing devices are recited at a high level of generality and recite only generic computers used to automate the invention, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).     
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely inputting the data, clustering the transactions, making a judgment or evaluation based on analysis of the data, storing the data, and generating a graph.  There is no technical step or additional element that goes beyond simply the logical steps to perform the function.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2-7 are considered part of the abstract idea, as the claims further limit the determining or comparing steps, but only in such a manner that they still involve a mental process that could easily be done by a human with access to the transaction data.  Claim 8 includes a storing step.  The storing is considered conventional computer functioning, as “receiving, processing, and storage of data” is also listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see Alice Corp- electronic recordkeeping, Versata v SAP- storing and retrieving information in a memory).  Claims 9 and 10 are considered part of the abstract idea, as a computer query only automates looking up of data in a table, and the automation is performed only by a generic computer recited only in the preamble, and even if it were in the claim it would be considered a generic computer recited at a high level of generality, as it is being used as a tool to implement the abstract idea step of “querying.”  The other dependent claims mirror those already discussed above.
Therefore, claims 1-4, 6-8, 11-14, and 16-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Response to Arguments

Regarding the rejections based on 35 USC 101
Regarding the prior applicant’s argument that it is impossible to perform in the human mind receiving transaction data from a network and also that the number and complexity of the calculations and the number of users would make it impossible to perform in the human mind, as well as it is impossible to perform a collaborative filtering or user profiling process that includes each of the prior operations:
First of all, the examiner reminds the applicant that identifying an abstract idea that the claims are directed to does not mean that each and every limitation of the entire claim is fully encompassed by the abstract idea.  Receiving of the financial data over a network is discussed in Step 2A Prong 2 as well as Step 2B as reciting conventional computer functioning, and the network is recited at a high level of generality and used in a generic manner for transport of data.  Therefore, the limitation not being performed in the human mind does not change the nature of the analysis.  Further, regarding the number of users and complexity of the resulting calculations, the examiner disagrees.  First of all, the claims do not limit the number of users to be a certain number.  But even if they did, at what point then would the number of users go from being ineligible and practically performed in the human mind?  A thousand? Ten thousand? And would that not depend on the person doing the calculating as well? Further, in this case the method is performed in the same manner whether there are 50 users or 50 million users.  A social graph can be constructed mentally with a pen and paper as can the analysis of the transaction data once it is received.  Automation that results in faster and more ability for computations has never in and of itself been an argument for eligibility.  Cases like buySAFE v Google, Alice, Versata Dev. Group v SAP, and Ultramercial all involve automation of processes that involve potentially far greater amount of data handled and at much greater speeds than a human operator could manage.  But, the claims were still considered ineligible.  The claims were not DIRECTED to causing better, faster computation.  Unlike Enfish, in which the Court clearly pointed out that the self-referential table, which the claims were directed to, made any computer that used it able to process data faster and with more efficiency, the current claims are not directed to techniques to cause faster processing times or a reduction in human error.  As far as collaborative filtering, this limitation is not required.  User profiling for a product offering could easily be performed mentally with the aid of pen and paper and access to the generated social graph.  A merchant with a customer based of a few hundred people could easily decide to advertise a particular product offering and use the graph to identify a sub-population to mail, call, or hand a pamphlet to in order to advertise a product offering.     
Regarding the prior applicant’s argument that the additional elements provide an improvement to computer technology that integrates the alleged mental process into a practical application because the social graph has small memory requirements relative to the mass storage required to maintain each individual transaction, and the determination steps are more efficient and have a much smaller processing load:
  Automation that results in faster and more ability for computations has never in and of itself been an argument for eligibility.  Cases like buySAFE v Google, Alice, Versata Dev. Group v SAP, and Ultramercial all involve automation of processes that involve potentially far greater amount of data handled and at much greater speeds than a human operator could manage.  But, the claims were still considered ineligible.  The claims were not DIRECTED to causing better, faster computation.  Unlike Enfish, in which the Court clearly pointed out that the self-referential table, which the claims were directed to, made any computer that used it able to process data faster and with more efficiency, the current claims are not directed to techniques to cause faster processing times, less memory storage requirements, or smaller processing load.  Further, determining of clusters mentally in a social graph would still lead to smaller sets of data, and clusters could still be extracted from the financial data prior to further analysis instead of examining the financial transaction data set all at once.  And, the claimed invention is not limited to a number of users or an amount of data, and that would be controlled by the number of users that use whichever transaction instrument or have allowed their data to be shared with the entity gathering the transaction data.
Therefore, the arguments are not persuasive and the rejection is sustained.       

**The Examiner notes that while the 101 rejection was discussed during the last applicant-initiated interview, further consult with SPE Waseem Ashraf and TQAS William Brandenburg led to making the determination that the claims are as amended still ineligible.**

Regarding the rejections based on 35 USC 103
The applicant’s amendments have overcome the rejection and the rejection has been withdrawn.


Conclusion
Applicant amendment(s) necessitated the new grounds of rejection set forth in this Office Action.  Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682